DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-135909 on August 11, 2020.

Response to Amendments and Arguments
The present Office action is in response to Applicant’s response submitted on August 18, 2022, hereinafter “Reply”, after Ex Parte Quayle Action of June 10, 2022, hereinafter “Quayle Action”.  In the Reply, claims 1-8 were amended, and no claims were added nor cancelled.  Claims 1-11 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
1)	In view of the amendments to the specification, the objections to the abstract and the title have been withdrawn.
2)	In view of the amendments to the claims, the objections to the claims have been withdrawn. 
3)	In view of the amendments to the claims, the claim interpretation has been withdrawn. 
4)	Regarding the inventor's oath or declaration, acknowledgment is made of the oath or declaration submitted on February 5, 2021.

The Examiner's statement of reasons for allowance is as followed.

Independent claim 1 recites:
A timing detection circuit comprising: 
a clock generation circuit configured to generate a first clock synchronized with a first edge of an input clock and to generate a second clock synchronized with a second edge of the input clock; 
a delay circuit having a plurality of cascade connected delay elements arranged in a matrix, the first clock input from an input end being sequentially transmitted in the cascade connected delay elements; 
a plurality of first latch circuits configured to output a first code that indicates a detection result by detecting which row of the delay circuit the first clock has passed through based on the second clock; 
a plurality of odd-numbered conducting row column lines including a column of each set among a plurality of sets provided by dividing odd-numbered rows, the odd-numbered conducting row column lines discharged by the delay element of a column through which the first clock has passed among the delay elements belonging to each set of the odd-numbered rows; 
a plurality of even-numbered conducting row column lines including a column of each set among a plurality of sets provided by dividing even-numbered rows, and the plurality of even-numbered conducting row column lines discharged by the delay element of the column through which the first clock has passed among the delay elements belonging to each set of the even-numbered rows; 
a first logical operation circuit configured to perform a logical operation on levels of the plurality of odd-numbered conducting row column lines and to output a first operation result; 
a second logical operation circuit configured to perform a logical operation on levels of the plurality of even-numbered conducting row column lines and to output a second operation result; 
a plurality of second latch circuits given the first operation result and configured to detect which of the delay elements of the column of the delay circuit in one of the odd-numbered rows the first clock has passed through based on the second clock; 
a plurality of third latch circuits given the second operation result and configured to detect which of the delay elements of the column of the delay circuit in one of the even-numbered rows the first clock has passed through based on the second clock; 
a plurality of selector circuits configured to select either an output of one of the second latch circuits or an output of one of the third latch circuits based on the first code and to output a second code; and 
a control circuit configured to control charging of the plurality of odd-numbered conducting row column lines and the plurality of even-numbered conducting row column lines.

When considering independent claim 1 as a whole, the prior art of record does not teach the limitations:   A timing detection circuit comprising:  a clock generation circuit configured to generate a first clock synchronized with a first edge of an input clock and to generate a second clock synchronized with a second edge of the input clock; a delay circuit having a plurality of cascade connected delay elements arranged in a matrix, the first clock input from an input end being sequentially transmitted in the cascade connected delay elements; a plurality of first latch circuits configured to output a first code that indicates a detection result by detecting which row of the delay circuit the first clock has passed through based on the second clock; a plurality of odd-numbered conducting row column lines including a column of each set among a plurality of sets provided by dividing odd-numbered rows, the odd-numbered conducting row column lines discharged by the delay element of a column through which the first clock has passed among the delay elements belonging to each set of the odd-numbered rows; a plurality of even-numbered conducting row column lines including a column of each set among a plurality of sets provided by dividing even-numbered rows, and the plurality of even-numbered conducting row column lines discharged by the delay element of the column through which the first clock has passed among the delay elements belonging to each set of the even-numbered rows; a first logical operation circuit configured to perform a logical operation on levels of the plurality of odd-numbered conducting row column lines and to output a first operation result; a second logical operation circuit configured to perform a logical operation on levels of the plurality of even-numbered conducting row column lines and to output a second operation result; a plurality of second latch circuits given the first operation result and configured to detect which of the delay elements of the column of the delay circuit in one of the odd-numbered rows the first clock has passed through based on the second clock; a plurality of third latch circuits given the second operation result and configured to detect which of the delay elements of the column of the delay circuit in one of the even-numbered rows the first clock has passed through based on the second clock; a plurality of selector circuits configured to select either an output of one of the second latch circuits or an output of one of the third latch circuits based on the first code and to output a second code; and a control circuit configured to control charging of the plurality of odd-numbered conducting row column lines and the plurality of even-numbered conducting row column lines.

Therefore, in the context of independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 1 is allowable.

Independent claim 3 recites:
A timing detection circuit comprising: 
a clock generation circuit configured to generate a first clock synchronized with a first edge of an input clock and to generate a second clock synchronized with a second edge of the input clock; 
a delay circuit in which a plurality of cascade connected delay elements are arranged in a matrix, the first clock input from an input end being sequentially transmitted in the cascade connected delay elements; 
a plurality of first latch circuits configured to output a first code indicating a detection result by detecting which row of the delay circuit the first clock has passed through based on the second clock; 
a plurality of odd-numbered conducting row column lines each provided in each column, and discharged by the delay element of a column through which the first clock has passed among the delay elements belonging to odd-numbered rows; 
a plurality of even-numbered conducting row column lines each provided in each column, and configured to be discharged by the delay element of the column through which the first clock has passed among the delay elements belonging to the odd-numbered rows; 
a plurality of second latch circuits configured to take a level of the odd-numbered conducting row column lines based on the second clock and to detect which of the delay elements of the column of the delay circuit in the odd-numbered row the first clock has passed through; 
a plurality of third latch circuits configured to take a level of the even-numbered conducting row column lines based on the second clock and to detect which of the delay elements of the column of the delay circuit in the even-numbered row the first clock has passed through; 
a control circuit configured to control charging of the plurality of odd-numbered conducting row column lines and the plurality of even-numbered conducting row column lines; and 
a plurality of selector circuits configured to select either an output of one of the second latch circuits or an output of one of the third latch circuits based on the first code to output a second code that changes by only one bit each time the first clock passes through the delay element of the column of the delay circuit in one of the odd-numbered rows or in one of the even-numbered rows.

When considering independent claim 3 as a whole, the prior art of record does not teach the limitations:   A timing detection circuit comprising:  a clock generation circuit configured to generate a first clock synchronized with a first edge of an input clock and to generate a second clock synchronized with a second edge of the input clock; a delay circuit in which a plurality of cascade connected delay elements are arranged in a matrix, the first clock input from an input end being sequentially transmitted in the cascade connected delay elements; a plurality of first latch circuits configured to output a first code indicating a detection result by detecting which row of the delay circuit the first clock has passed through based on the second clock; a plurality of odd-numbered conducting row column lines each provided in each column, and discharged by the delay element of a column through which the first clock has passed among the delay elements belonging to odd-numbered rows; a plurality of even-numbered conducting row column lines each provided in each column, and configured to be discharged by the delay element of the column through which the first clock has passed among the delay elements belonging to the odd-numbered rows; a plurality of second latch circuits configured to take a level of the odd-numbered conducting row column lines based on the second clock and to detect which of the delay elements of the column of the delay circuit in the odd-numbered row the first clock has passed through; a plurality of third latch circuits configured to take a level of the even-numbered conducting row column lines based on the second clock and to detect which of the delay elements of the column of the delay circuit in the even-numbered row the first clock has passed through; a control circuit configured to control charging of the plurality of odd-numbered conducting row column lines and the plurality of even-numbered conducting row column lines; and a plurality of selector circuits configured to select either an output of one of the second latch circuits or an output of one of the third latch circuits based on the first code to output a second code that changes by only one bit each time the first clock passes through the delay element of the column of the delay circuit in one of the odd-numbered rows or in one of the even-numbered rows.

Therefore, in the context of independent claim 3 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 3 is allowable.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2016/0327975 A1) discloses an integrated circuit configured to detect a variation in a supply voltage using a phase of an input clock signal dependent on the variation in the supply voltage may include a clock delay circuit configured to delay the input clock signal output from a clock generator using each of different delay cell chains and generate a first delay clock signal and a second delay clock signal; and a phase controller configured to control a first phase so that a difference between the first phase and a second phase is 180 degrees, the first phase being a phase of the first delay clock signal, the second phase being a phase of the second delay clock signal.
Miller et al. (US 9,372,503 B1) discloses a method embodiment of the present disclosure includes receiving a delay value associated with an interconnect delay that is measured across interconnect circuitry communicatively coupling a host semiconductor device with a semiconductor device. The method also includes delaying a local clock signal by an amount of delay indicated by the delay value to produce a delayed local clock signal. The method also includes receiving a delayed source clock signal, where the delayed source clock signal is received from the host semiconductor device via the interconnect circuitry. The method also includes outputting a master clock signal based on a comparison of the delayed source clock signal and the delayed local clock signal, where the master clock signal is utilized to generate one or more aligned clock signals on the semiconductor device that are aligned with a source clock signal generated on the host semiconductor device.
Choe (US 2021/0165587 A1) discloses a memory system includes a memory medium and a memory controller configured to control the memory medium. The memory controller includes a training core and a training block. The training core is configured to detect a delay time of a clock signal to generate a delay selection signal during a training operation for the memory medium. The training block is configured to generate a delayed clock signal which is delayed by a time period set according to the delay selection signal outputted from the training core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

/NANCI N WONG/Primary Examiner, Art Unit 2136